Citation Nr: 0416134	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  00-22 109	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1952 to October 1954, including service in the 
Republic of Korea from February 1953 to September 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 2000 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied service connection for 
post-traumatic stress disorder (PTSD).  The claimant filed a 
timely Notice of Disagreement.  The claimant and his 
representative were provided a Statement of the Case in 
September 2000, and he submitted his Substantive Appeal (VA 
Form 9) perfecting that appeal in October 2000.

The historical record shows that a rating decision of October 
1998 denied service connection for PTSD based upon the 
absence of a verified stressor; that the claimant then 
submitted additional evidence in support of that claim; that 
such claim was again denied in July 2000; that the claimant 
appealed; and that a Board decision of June 15, 2001 
determined that the additional evidence submitted subsequent 
to the October 1998 rating decision was both new and material 
to that issue, and reopened the claim for service connection 
for PTSD.  The Board then remanded the claim to the RO for 
further development of the evidence, as more fully detailed 
in the text of this decision.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  

In the Board's June 15, 2001 Remand order, the Board called 
attention to the enactment of the VCAA, and directed the RO 
to ensure that all notification and development actions 
required by the VCAA were fully complied with and satisfied.  

The record shows that the claimant and his representative 
were provided with the notices required under the VCAA by RO 
letter of April 22, 2002, which informed them of VA's duty to 
notify them of the information and evidence necessary to 
substantiate the claim and to assist them in obtaining all 
such evidence.  That letter also informed the claimant and 
his representative which part of that evidence would be 
obtained by the RO and which part of that evidence would be 
obtained by the claimant, pursuant to Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (requiring VA to notify the 
claimant of what evidence he or she was required to provide 
and what evidence the VA would attempt to obtain).  That 
letter also notified the claimant and his representative of 
VA's duty to assist them by obtaining all evidence in the 
custody of military authorities or maintained by any other 
federal, State or local government agency, as well as any 
medical, employment, or other non-government records which 
are pertinent or specific to that claim; and which the 
claimant identified and provided record release 
authorizations permitting VA to obtain those records.  
Further, that letter informed the claimant and his 
representative that should efforts to obtain records 
identified by the claimant prove unsuccessful for any reason 
which the claimant could remedy, the VA would notify the 
claimant and advise him that the ultimate responsibility for 
furnishing such evidence lay with the claimant.  

The claimant and his representative were also provided a 
Supplemental Statement of the Case on November 17, 2003, 
which informed them of the issue on appeal, the additional 
evidence considered, the adjudicative actions taken, the 
pertinent law and regulations pertaining to service 
connection generally and PTSD specifically, the decision 
reached, and the reasons and bases for that decision.  That 
Supplemental Statement of the Case also notified the claimant 
and his representative of VA's duty to assist them by 
obtaining all evidence in the custody of military authorities 
or maintained by any other federal, State or local government 
agency, as well as any medical, employment, or other non-
government records which are pertinent or specific to that 
claim; and which the claimant identified and provided record 
release authorizations permitting VA to obtain those records.  
Further, that Supplemental Statement of the Case informed the 
claimant and his representative that should efforts to obtain 
records identified by the claimant prove unsuccessful for any 
reason which the claimant could remedy, the VA would notify 
the claimant and advise him that the ultimate responsibility 
for furnishing such evidence lay with the claimant.  

The Board finds that all available relevant evidence 
necessary for an equitable disposition of the instant appeal 
has been obtained by the RO, and that VA's duty of 
notification to the claimant and his representative of 
required information and evidence and of its duty to assist 
them in obtaining all evidence necessary to substantiate the 
issue on appeal have been fully met.  The RO has obtained the 
morning reports of the claimant's unit for all available 
periods, and with respect to 


all units of assignment, as well as all private or VA medical 
evidence identified by the claimant.  The claimant has 
declined a hearing before an RO Hearing Officer or before the 
undersigned Veterans Law Judge of the Board of Veterans' 
Appeals.   

Neither the appellant nor his representative have argued a 
notice or duty to assist violation under the VCAA, and the 
Board finds that there is no question that the appellant and 
his representative were fully notified and aware of the type 
of evidence required to substantiate the claim.  In view of 
the extensive factual development in the case, as 
demonstrated by the Board's June 2001 remand and the record 
on appeal, the Board finds that there is no reasonable 
possibility that further assistance would aid in 
substantiating this appeal.  For those reasons, further 
development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The evidentiary record does not establish that the 
claimant served in combat while in the Republic of Korea.

3.  Despite voluminous and extensive development, the Board 
has been unable to verify any of the specific stressors 
alleged by the claimant.  

4.  While the claimant has been diagnosed with probable PTSD, 
there are no verified stressors which would support a 
diagnosis of PTSD.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110,5103, 5103A 
(West 2000); 38 C.F.R. §§ 3.102, 3.303(a), 3.304(d), 3.304(f) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The historical record shows that the claimant submitted his 
original application for VA disability compensation benefits 
(VA Form 21-526) on November 21, 1997.  Also of record is a 
Statement in Support of Claim (VA Form 21-4138), in which he 
alleged that he served in the Republic of Korea from April 
1953 to September 1954 with "B" Battery, 82nd Anti-Aircraft 
Battalion, 2nd Infantry Division; that he was continuously on 
the line for 17 months supporting the front line units; and 
that he requested VA compensation and pension examinations.  
The claimant also submitted a lay statement from his spouse, 
who offered her observations an conclusions as to the 
claimant's mental status and behavior following his return 
from the Republic of Korea.  

A report of VA PTSD examination, conducted in February 1998, 
noted that the examiner had reviewed the claims file, 
including the lay statement from the claimant's spouse.  The 
VA examiner cited the claimant's assertion that he served on 
active duty from November 1952 to October 1954 with the 82nd 
Aircraft [Battalion]; that he served in the Republic of Korea 
from February 1953 to October 1954; that his service in the 
Republic of Korea was very stressful because of receiving 
incoming mortar rounds every day; that on one particularly 
stressful occasion when he and some servicemen were taking 
some trucks to the river, his friend's truck hit a land mine 
and the friend was killed; that the individual killed was due 
to go home the following day; that he was unable to remember 
that individual's name; that the claimant sometimes drove a 
truck and hauled ammunition at night; that he was further 
stressed when he and others were pulling into a bunker and 
one individual was blown up by the door; and that they also 
had to take care of the wounded, who were begging for help.  
The claimant related that he received a Korean Service Medal 
with one Bronze Service Star, the National Defense Medal, the 
Presidential Unit Citation, and the Good Conduct Medal.

The claimant further related that following service, he 
graduated from bible college; that he had done some pastoring 
and missionary work; that he worked at Wilson Packing 
Company; and that he drove a school bus for 13 years, 
retiring in 1996.  He further related that he had been 
married for 46 years and has three children; that he had had 
no inpatient or outpatient psychiatric treatment; and that he 
did not use alcohol or drugs.  The claimant further related 
that he just wants to be alone most of the time; that during 
the day, he gardens, goes out in the woods, or goes to see 
the grandchildren; that he sleeps four or five hours nightly 
but has times when he wakens; that he had nightmares about 
fighting battles, of being blown up and about his friend who 
died; that financially, they are just barely making it; and 
that he gets real depressed and just doesn't want to do 
anything and thus doesn't have many friends.  

Mental status examination disclosed that the claimant was 
dressed in casual clothes; that he was alert and oriented, 
pleasant and cooperative; that his speech was goal directed 
and his thought continuity was good; that his memory was 
intact and his attention and concentration good; that his 
reality testing as good and no thought disorder was noted.  
The claimant stated that his mood was "moody"; that his 
affect was "sad"; and that his sleep was decreased while 
his appetite was increased.  The VA PTSD examiner stated that 
the claimant met the criteria for PTSD in that he had a 
specific event when his friend hit a land mine and was killed 
that he is reliving in nightmares; that he was trying to 
avoid thoughts and things associated with this; that he has 
difficulty with relationships, sleep and irritability; and 
that he has social and industrial impairment secondary to 
PTSD.  The Axis I diagnoses were Dysthymia and PTSD, while 
his Axis IV psychosocial stressors were financial problems 
and psychosocial problems, and that his Axis V Global 
Assessment of Functioning (GAF) Score was 70 secondary to 
PTSD and 54 overall.  

In March 1998, the claimant submitted two photographs of 
himself and two other individuals wearing Army Uniforms and 
standing in front of Army jeeps, trucks, and half-tracks and 
identified himself, as well as the two individuals, who were 
identified by their last names ([redacted] and [redacted]).  

An RO request for the claimant's service medical records from 
the National Personnel Records Center (NPRC) received a 
response in March 1998 that those records could not be 
located and that they were presumed to have been destroyed in 
a 1973 fire at that facility.  

By RO letter of March 6, 1998, the claimant was notified that 
the NPRC was experiencing difficulty in locating his service 
medical records, and was asked to complete and return NA Form 
13055 showing his company, squadron, battalion/group, 
regiment, or division to which he was assigned when he 
sustained any disease or injury; the name of the field 
hospital, aid station, or infirmary which treated him; the 
exact dates of treatment; and the exact injuries for which he 
was treated.  He was further informed that if he had any 
military records, he should submit those documents to the RO.  

In his NA 13055, returned to the RO in March 1998, the 
claimant stated that he was assigned to "B" Battery, 82nd 
Anti-Aircraft Battalion, 2nd Infantry Division; that his unit 
was TDY to a firing range in Inchon, South Korea; and that he 
was seen at the MASK Medical Facility at Inchon, South Korea.  

That document was returned to the claimant with a request 
that he furnish the specific organization assignment, 
specific hospital which treated him, and the specific dates 
of treatment.  In a Report of Contact (VA Form 119), 
completed in June 1998, the claimant asserted that he was 
hospitalized at Inchon, South Korea, in about August 1953; 
that he doesn't know the name of the hospital; that he does 
not have a copy of his service medical records; that he has 
been treated since the injury on an outpatient basis; and 
that he would provide a list of dates and places he had been 
treated.  The claimant further submitted pictures of himself 
in Korea which are indicated to have been sent to family 
friends in Christmas 1953.  

In a Statement in Support of Claim (VA Form 21-4138), 
received in June 1998, the claimant asserted that he was 
assigned to "B" Battery, 82nd Anti-Aircraft Artillery 
Battalion, 2nd Infantry Division, at the time of the injury; 
that the firing range was quad-50's (tracks) established at 
Inchon, South Korea, firing out over the bay; that there were 
two tracks from each unit: the 7th  Infantry division; the 
24th Infantry Division; and the 2nd Infantry Division; that 
the major division for his unit was the 82nd Anti-Aircraft 
Artillery Battalion; and that they were all on TDY status at 
the time [August 1953].  He further related that the medical 
unit in downtown Inchon treated him (taped him up/changed 
dressings) on three occasions, although he cannot remember 
the unit designations; that a Dr. Tabor treated him at 
Southern Baptist Hospital in Pusan, South Korea, while he was 
there in missionary status in 1970; and that Dr. Reid 
Parkinson treated him in 1996.  He expressed the opinion that 
it was very unfortunate for him that his service medical 
records had been destroyed by fire in 1973.  

By RO letter of July 1998, the claimant was informed that the 
RO was having difficulty in obtaining his military record 
from the service department; that the service department had 
been unable to locate his service medical records; that if he 
knew of any alternate source from which copies of his service 
medical records could be obtained to please notify the RO 
immediately; and that he should further provide the RO with 
copies of any pages from his service personnel records, 
showing units of assignments, dates of assignments, 
participation in combat operations, wounds in action, award 
and decorations and official travel outside the United 
States.  

In a Statement in Support of Claim (VA Form 21-4138), 
received in September 1998, the claimant asserted that he had 
not been able to come up with any additional information to 
support his claim, but would continue searching; and that the 
hospital where he was treated was in Inchon, South Korea.  

Morning reports from "B" Battery, 82nd Anti-Aircraft 
Artillery Battalion, 2nd Infantry Division, dated in August 
1953 and in November 1953, show that the claimant was on TDY 
to the Headquarters, 933rd Anti-Aircraft Automatic Weapons 
Battalion (Mobile) for approximately 65 days, effective 
August 25, 1953; and that he returned to the 82nd Anti-
Aircraft Artillery Battalion on November 8, 1953.  

By RO letter of October 28, 1998, the RO asked the United 
States Center for Research of Unit Records (USASCRUR) for 
verification of the veteran's claimed stressors, providing 
copies of his personal account of his experiences, a copy of 
his DD Form 214, a statement of the places he was treated, a 
copy of the NA 13055 he submitted, and a copy of the above-
cited morning reports.  That facility acknowledged receipt of 
that RO request by its letter of November 4, 1998.  

A rating decision of October 1998 denied service connection 
for PTSD.  The claimant and his representative were notified 
of that decision and of his right to appeal by RO letter of 
January 25, 1999.  

During the one-year appeal period following that decision, 
additional evidence was received at the RO.  The additional 
evidence from the USASCRUR, received at the RO in August 
1999, included (1) command reports of the 2d Infantry 
Division Headquarters for May 1953 to September 1953; (2) the 
veteran's "Information in Support of Claim for Service 
Connection for PTSD", dated in September 1999; (3) a 
December 1999 statement from the veteran's representative; 
(4) a letter received in December 1999 from the veteran; and 
(5) VA outpatient treatment records dated between March 1999 
and March 2000.  

In the veteran's September 1999 stressor letter, he stated 
that he witnessed the following events: (1) in July 1952, on 
his first day with his unit, a houseboy named [redacted], was killed 
by a direct hit with mortar; (2) in July 1953, while placing 
half tracks in the mountains, he was surrounded by mortar 
rounds all night for four days; and (3) in late September or 
early October 1953, his friend was killed when his truck 
drove over an anti-tank mine.  While morning reports for 
August 1953 and November 1953 are of record, it appears from 
the August 1953 morning report that the veteran was on 
temporary duty (TDY) to Headquarters, 933d AAA AW Battalion 
(Mobile) for approximately 65 days beginning August 1953.  
The November 1953 morning report shows that he returned to 
duty.  Command Reports were provided for the Headquarters, 
2nd Infantry Division, for May 1953 through September 1953.  

VA outpatient treatment records from the VAMC, Muskogee, 
dated from March 1999 and March 2000, show that the veteran 
continued to seek treatment in the mental health clinic for 
PTSD symptoms.  Those records included entries showing 
"probable PTSD", "depressive disorder, not otherwise 
specified with PTSD features", "recurrent depression", 
"recurrent depression with PTSD symptoms", and "probable 
PTSD".  The December 1999 letter from the claimant stated 
that he had recently learned that the VAMC, Muskogee, offers 
twice-monthly classes for PTSD; that he had attended two 
classes, trying to find some relief from sleepless nights, 
dreams and nightmares; that he was currently seeing Dr. K. S. 
Mendenhall,; and that he was still searching for his medical 
records from the Army.  

The command reports of the 2nd Infantry Division Headquarters 
for May 1953 to September 1953 were received and reviewed by 
the RO.  

A rating decision of July 2000 determined that the additional 
evidence submitted did not verify that a stressful incident 
had occurred, and that more specific evidence was needed in 
order to verify the veteran's claimed stressors.  It was 
noted that reports obtained from the USASCRUR did not confirm 
the claimant's stressors; that such provided information 
regarding cases of venereal disease in  the claimant's 
battalion and noted that Battery "C" of the 82nd Anti-
Aircraft Automatic Weapons  Battalion remained in direct 
support of the 9th ROK  Infantry Division Artillery.  It was 
further noted that the claimant's December 1999 letter 
indicated that he was attending therapy classes at the VAMC, 
Muskogee, for his PTSD condition; and that he alleged that 
the Korean Service Medal with one Bronze Service Star, the 
National Defense Service Medal, the United Nations Service 
Medal, the ROK Presidential Unit Citation, and the Good 
Conduct Medal he received were all authorized for combat.  

The claimant and his representative were notified of that 
decision and of his right to appeal by RO letter of July 21, 
2000, with a copy of the rating decision.  The claimant 
submitted a timely Notice of Disagreement on September 8, 
2000, and he and his representative were provided a Statement 
of the Case on September 18, 2000.  The claimant submitted 
his Substantive Appeal (VA Form 9) perfecting his appeal on 
October 19, 2000.  

A Board decision of June 15, 2001, determined that new and 
material evidence had been submitted to reopen the claim for 
service connection for PTSD.  The Board then remanded the 
claim to the RO for additional development of the evidence, 
to include obtaining all current and relevant reports of the 
claimant's treatment for PTSD, obtaining a current stressor 
letter from the claimant which provides specific details of 
the claimed stressful events during service, such as the 
dates, locations, detailed descriptions of events, units 
involved, names of casualties, and identifying information 
concerning any individuals in the events, to include their 
names, ranks, units if assignment, and any other identifying 
details; and which advised the claimant that the requested 
information was vitally necessary to obtain supportive 
evidence of the stressful events and that he must be as 
specific as possible because such information was necessary 
to conduct an adequate search for verifying information.  

The Board further found that additional development of the 
veteran's claim was required based upon the evidence already 
of record; that the morning reports of record for the 82d AAA 
AW Battalion are not complete and thus, the complete records, 
including those from the months of May, June, July, 
September, and October 1953, should be obtained; that the RO 
failed to request morning reports for the 933d AAA AW 
Battalion for August 1953 through November 1953, to which the 
veteran was TDY during that period of time; and that the RO 
should request Command Reports from the USASCRUR for the 933d 
AAA AW Battalion or its higher headquarters, covering the 
period from August 1953 through November 1953.  In regards to 
the veteran's claimed stressor of witnessing a houseboy being 
killed, the Board found that based upon the record, it did 
not appear that any evidentiary development of this event had 
been undertaken; and that while the Board recognized the 
difficulties in verifying civilian deaths, mortar attacks 
could be verified.  The Board directed the RO to request 
Command Reports from USASCRUR for July 1952 for the 82d AAA 
AW Battalion and also morning reports from July 1952 for the 
82d AAA AW Battalion from the National Personnel Records 
Center (NPRC), finding that the claimant veteran had 
sufficiently identified that event as having taken place on 
first day he was assigned to this unit in July 1952.  

In additional, the Board called attention to the enactment of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), and directed the RO to ensure 
that all appropriate development was accomplished to in 
compliance with the VCAA.  

The Board directed the RO to ensure that copies of all 
current and relevant records of treatment for the veteran's 
PTSD are included in the claims file; to again request from 
the veteran a comprehensive statement containing as much 
detail as possible regarding the alleged in-service 
stressors; to ask the veteran to provide specific details of 
the claimed stressful events during service, such as the 
dates, locations, detailed descriptions of events, units 
involved, names of casualties, and identifying information 
concerning any other individuals involved in the events, 
including their names, ranks, units of assignment, or any 
other identifying details; to advise the claimant that this 
information was vitally necessary to obtain supportive 
evidence of the stressful events; and to inform him that he 
must be as specific as possible because without such details 
an adequate search for verifying information could not be 
conducted.

In the Information in Support of Claim for Service Connection 
for PTSD, submitted by the claimant in October 1999, the 
claimant asserted that he served in the 82nd Anti-Aircraft 
Automatic Weapons Battalion from June 1952 to October 1953; 
that in June 1952, his first day with the unit, while in the 
Chawon Valley, his Vietnamese houseboy was killed by an 
almost direct mortar shell explosion; that in July 1953, 
while at outpost Harry, they were placed between two 
mountains with the moon shining over them, and that there 
were supposed to be 7 divisions of Chinese around; that 
during the last of September or first of October, the 2nd 
Division was getting ready to go to Hawaii; that he had been 
extended for two three-month periods to help them get the 
trucks and half-tracks ready to turn; that he and another 
driver were down at the river washing trucks; that the other 
individual was leaving the next day; that the other 
individual decided to move his truck so that another truck 
could have access to the river; and that when he moved his 
truck, he ran over a land mine and was badly wounded in the 
explosion, his stomach hanging out; that the claimant ran 
over there but the other individual subsequently died.  

Following receipt of the additional information and evidence, 
the RO was directed to review the file and prepare a summary 
of all the claimed stressors; that a copy of that summary and 
a copy of the veteran's DD-214 and all associated service 
documents should be sent to USASCRUR, with a request that 
USASCRUR be requested to provide any additional information 
that might corroborate the veteran's alleged stressors; and 
that the USASCRUR should also be requested to furnish the 
unit history for the 82d AAA AW Battalion, the unit to which 
the veteran was assigned while in Korea.

With specific regard to the claimed stressors that have 
already been raised by the record on appeal: (1) July 1952, 
on his first day with the 82nd AAA AW Battalion, witnessing 
the death of a houseboy named [redacted], by a direct hit with 
mortar; (2) in July 1953, being surrounded by mortar rounds 
all night for four days while placing a half track in the 
mountains; and (3) late September or early October 1953, 
witnessing the death of his friend who was killed when his 
truck drove over an anti-tank mine, the RO was directed to 
obtain the following from the appropriate record 
depositories:

(a) Morning reports for the 82d AAA AW Battalion for the 
months of May, June, July, September, and October 1953; 
(b) Morning reports for the 933d AAA AW Battalion for 
August 1953 through November 1953; (c) Command Reports 
for the 933d AAA AW Battalion or its higher headquarters, 
covering the period from August 1953 through November 
1953; (d) Command Reports for the 82d AAA AW Battalion or 
its higher headquarters for July 1952; and (e) Morning 
reports for the 82d AAA AW Battalion for July 1952.  

Following the receipt of a response from the USASCRUR and 
after associating with the claims folder any available 
records received pursuant to the above- requested 
development, the RO was directed to prepare a report 
detailing the nature of any stressor which it had determined 
to be established by the record; that if no stressor has been 
verified, the RO should so state in its report; and that such 
report is to be added to the claims folder.

Thereafter, the RO was to review the claims file and ensure 
that all notification and development action required by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
are completed.  In particular, the RO was to ensure that the 
new notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. A. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  The RO was directed to 
again readjudicate the veteran's claim for service connection 
for PTSD, and, in the event that the claim on appeal is not 
resolved to the satisfaction of the veteran, he was to be 
provided a Supplemental Statement of the Case and given the 
opportunity to respond thereto.

By RO letter of August 22, 2002, the USASCRUR was notified of 
the claimant's name, claim number, Social Security number, 
and unit of assignment, and was provided a summary of the 
claimant's statements regarding his experiences in the 
Republic of Korea, dated September 30, 1999; a copy of an 
incomplete morning report for the 82nd Anti-Aircraft 
Artillery Automatic Weapons Battalion; and a copy of his DD 
Form 214.  The USASCRUR was asked to provide the following 
information or evidence:  the unit history of the 82nd Anti-
Aircraft Artillery Automatic Weapons Battalion to which the 
claimant was assigned in Korea; to provide Command Reports 
for the 933rd  Anti-Aircraft Automatic Weapons Battalion or 
its higher headquarters covering the period from August 1953 
through November 1953; and to provide Command Reports for the 
82nd Anti-Aircraft Automatic Weapons Battalion or its higher 
headquarters for July 1953.  

Information obtained from the NPRC in January 2003 failed to 
provide verification of any of the claimant's stressor 
stories based upon the records at that facility, or to 
provide any additional records.  

It is again noted that the veteran served in the Republic of 
Korea from February 1953 to September 1954; and that he did 
not participate in any of the 82nd Anti-Aircraft Artillery 
Automatic Weapons Battalion's operations or events during 
1952 or prior to February 1953; that morning reports in early 
July 1953 show that he was assigned to the 82nd Anti-Aircraft 
Artillery Automatic Weapons Battalion; that from the August 
1953 morning report, it appears that the claimant was on 
temporary duty (TDY) to Headquarters, 933d Anti-Aircraft 
Artillery Automatic Weapons Battalion (Mobile) for 
approximately 65 days beginning August 25, 1953; that morning 
reports in September 1953 show that the claimant continued to 
be on TDY to the 933rd  Anti-Aircraft Automatic Weapons 
Battalion (Mobile), while the November 1953 morning report 
shows that he returned to duty with the 82nd Anti-Aircraft 
Artillery Automatic Weapons Battalion on November 8, 1953.  
Information obtained from the USASCRUR in August 2003 
included a unit history of the 82nd Anti-Aircraft Artillery 
Automatic Weapons Battalion, as well as June-July 1952 
Command Reports documenting that in June 1952, the battalion 
resumed its ground support role supporting many of the 
different units that were participating in heavy fighting; 
that the unit received the Republic of Korea's Presidential 
Unit Citation for exhibiting extraordinary valor in combat 
and excellence in the training and integration of Republic of 
Korea forces into its own ranks during the period from 
September 16, 1950 to October 26, 1953; while the July 1952 
Command Report documented that the fire units of the 82nd 
Anti-Aircraft Artillery Automatic Weapons Battalion delivered 
a large volume of effective fire that was invaluable to the 
Infantry during heavy attacks.  In addition, the USASCRUR 
provided the August-September 1953 Command Reports submitted 
by the 933rd  Anti-Aircraft Artillery Automatic Weapons 
Battalion documenting the units missions, activities, and 
areas of operations, while noting that the National Archives 
and Records Administration (NARA) in College Park, Maryland, 
does not maintain the October-November 1953 Command Reports 
submitted by the 933rd  Anti-Aircraft Artillery Automatic 
Weapons Battalion.  The USASCRUR further notified the RO that 
the facility does not maintain either the 1952-1953 Morning 
reports for the 82nd  or the 933rd Anti-Aircraft Artillery 
Automatic Weapons Battalions, and that such could be ordered 
from the NPRC.  The claims folder shows that RO efforts to 
obtain those records from the NPRC were unavailing.  

The claimant and his representative were also provided a 
Supplemental Statement of the Case on November 17, 2003, 
which informed them of the issue on appeal, the additional 
evidence considered, the adjudicative actions taken, the 
pertinent law and regulations, the decision reached, and the 
reasons and bases for that decision.  That Supplemental 
Statement of the Case informed the claimant and his 
representatative that the information obtained from the 
USASCRUR did not verify his claimed stressors, including the 
death of his Vietnamese houseboy by a mortar shell, of 
placing half-tracks between two mountains in full moonlight 
while there were rumors of 7 Chinese divisions in the area, 
or that in late September or early October 1953, he witnessed 
the death of his friend who was killed when his truck drove 
over a mine.  

The unit history of the 82nd Anti-Aircraft Artillery 
Automatic Weapons Battalion showed that winter action was 
very limited in 1952-1953; that in the spring of 1953, the 
battalion utilized air observer-controlled firing missions; 
that through August 1953, the battalion continued its mission 
of supplying anti-aircraft artillery ground in support to 
field artillery units; that the period from August through 
December 1953 saw many shifts of the units of the battalion 
in location of command posts and defensive positions, while 
the latter part of the year found the 82nd Anti-Aircraft 
Artillery Automatic Weapons Battalion in the anti-aircraft  
defense of all division, corps and Army artillery in the 
division sector, plus the Division command post and air 
strip.  In October 1953, the division received its long-
awaited radar, which was a boon to early warning intelligence 
availability.  It was again noted that the unit received the 
Republic of Korea's Presidential Unit Citation for exhibiting 
extraordinary valor in combat and excellence in the training 
and integration of Republic of Korea forces into its own 
ranks during the period from September 16, 1950 to October 
26, 1953; and that there was very little change in the 
operation of the battalion until September 1954, when it was 
returned to the U. S. with the 2nd Infantry Division.  

In January 2004, the claimant submitted a lay statement from 
a former service comrade (D.W.D.), who related that on the 
evening of April 27, 1953, he and the claimant and 5 other 
individuals joined "B" Battery, 82nd Anti-Aircraft Artillery 
Automatic Weapons Battalion, 2nd Infantry Division, in Korea; 
that "B" Battery Headquarters was along the Injim River 
near Big and Little Nori; that they were interviewed and 
assigned their jobs by Captain [redacted], the battery commander; 
that the claimant was assigned to a half-track squad on the 
front line, while the affiant was assigned to field 
communications based out of battery headquarters.  He further 
related that later, the claimant was assigned to be a platoon 
truck driver; and that when the affiant was rotated home in 
June of 1954, the claimant was still in "B" battery; and 
that he has a picture of him loading 55 gallon barrels into 
his 3/4 ton truck.   

In January 2004, the claimant submitted another lay statement 
from a former service organization representative (A.A.H.), 
who offered his observations and opinions as to the 
claimant's mental status and behavior, and cited the stressor 
stories related to him by the claimant.  He further cited 
stories related to him by the claimant for the purpose of 
having those stories reiterated as fact, including the 
assertion that the claimant "related his experiences to me 
while in combat in Korea that he was assigned as a member of 
a Quad .50 calibre machine gun half-track crew in direct 
support of the 3rd rd Infantry Division's Battery.  The 
corresponding former service organization representative 
asserted that in that capacity, the claimant's outfit and his 
own fired barrages exceeding those in either of the World 
Wars; that despite that the enemy had an almost equal number 
of weapons, it was the American volume of fire , hurled 
without stint or counting, and its superior placement that 
enabled the U.N. to win almost all the hill battles from 
Heartbreak to Pork Chop and to Outpost Harry.  The 
corresponding former service organization representative then 
undertook to serve as a psychiatric and to diagnose the 
claimant's psychological problems, although there is no 
evidence such individual possesses the any medical degrees or 
training which would afford him the requisite knowledge to 
assign psychiatric diagnoses.  An additional source confirms 
that the claimant served in a unit that provided support for 
other units.  The affiant expressed the completely 
unqualified opinion that the claimant has PTSD which is 
directly related to his combat experiences in Korea.

The claimant submitted a list of individuals who has served 
in "B" Battery, 82nd Anti-Aircraft Artillery Automatic 
Weapons Battalion, 2nd Infantry Division in about July 31, 
1953 shortly after the claimant was assigned temporarily 
(TDY) to the 933rd Anti-Aircraft Artillery Automatic Weapons 
Battalion (Mobile) between August 25, 1953 and November 8, 
1953.  A Command Report from the 933rd Anti-Aircraft 
Artillery Automatic Weapons Battalion for the period August-
September 1953 shows that centralized training was conducted 
at the Battalion Troop School with a second class 
Artilleryman's class of 39 students.  A Command Report from 
the 933rd Anti-Aircraft Artillery Automatic Weapons Battalion 
for the period September-October 1953 shows that the 
battalion continued its assigned mission of providing light 
anti-aircraft defense for the Tidal Basin area and the 
Quartermaster Petroleum Supply Dump at Ichon, Korea.  In 
addition, generalized training was conducted at the Battalion 
Troop School during this period, followed by instruction in 
communications, gunnery and material.  

The claimant also submitted stories from an unidentified 
magazine that discussed the tactics utilized against the 
North Koreans during the Korean War, which included using 
aircraft to destroy irrigation dams that flooded the rice 
paddies.  

The claimant and his representative were also provided a 
Supplemental Statement of the Case on February 17, 2004, 
which informed them of the issue on appeal, the additional 
evidence considered, the adjudicative actions taken, the 
pertinent law and regulations, the decision reached, and the 
reasons and bases for that decision.  

In May 2004, the claimant's service organization 
representative asserted that the claimant was assigned to the 
82nd Anti-Aircraft Artillery Battalion; that in July 1952, he 
witnessed his houseboy struck by a mortar shall and killed; 
that in July, the 2nd Infantry Division had 9 patrol contacts 
and 43 initiated probes, ranging from a few individuals to a 
battalion size attack; that the 82nd Anti-Aircraft Artillery 
Battalion received the Republic Of Korea Presidential 
Citation for a period during which the claimant was assigned 
to that unit.  

II.  Analysis

The claimant has sought service connection for PTSD based 
upon alleged stressors experienced while serving in the 
Republic of Korea.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed psychiatric disability was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2000); 38 C.F.R. § 3.303 (2003).

Where service medical records are absent, the Court has held 
that the Board had a heightened duty to provide reasons and 
bases for its findings and conclusions.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  As the service medical 
records are absent, including the service entrance 
examination, the veteran must be presumed to have been 
without defects at service entry.  The Federal Circuit Court 
has held that by conducting both induction and separation 
physical examinations, the government is in the best position 
to have reliable medical evidence, and if it does not, it 
cannot penalize the veteran, in favor of whom all doubts are 
to be resolved.  See Jensen v. Brown, 19 F.3d.1413 (Fed. Cir. 
1994).  The Court further stated that the general rule is 
that where evidence to prove a fact is peculiarly within the 
knowledge and competence of one of the parties, fairness 
requires that party to bear the burden of coming forward.  
See Campion v. United States, 365 U.S. 85, 96, 81 S. Ct. 421, 
427, 5 L.Ed. 2nd. 428 (1961), cited in Jensen v. Brown, 19 
F.3d.1413 (Fed. Cir. 1994).  Thus, the presumption of 
soundness at service entry must be accorded the claimant.  

Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2000);  38 C.F.R. § 
3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In the claimant's original application for VA 
disability compensation benefits (VA Form 21-526), he 
reported no postservice treatment for PTSD.  

The Court has held that a lay person, such as the veteran or 
his spouse, is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  Grottveit v. Brown,  5 Vet. App. 91, 93 (1993);  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  If such 
testimony is not competent, it cannot be probative.  As 
causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).

The duty to assist is not a one-way street.  If a veteran 
wishes help in developing a claim, he or she cannot passively 
wait for it in those circumstances where he or she may or 
should have evidence that is essential in obtaining putative 
evidence.  Wamhoff v. Brown,  8 Vet. App. 517, 522 (1996);  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); reconsidered, 
1 Vet. App. 406 (1991).  Further, the Federal Circuit Court 
has held that the general rule is that where evidence to 
prove a fact is peculiarly within the knowledge and 
competence of one of the parties, fairness requires that 
party to bear the burden of coming forward.  Jensen v. Brown, 
19 F.3d.1413 (Fed. Cir. 1994).  

The Board further notes that the USASCRUR can only verify 
specific combat incidents recalled by the veteran, and that 
he must provide the "who, what, where and when" of each 
alleged combat stressor, and that in order to provide further 
research concerning specific combat incidents and stressors, 
the veteran must provide the dates of the incident to within 
seven days, the type and location of the incident, numbers 
and full names of casualties, unit designations to the 
company level, and other units involved.  Further, morning 
reports used to verify daily personnel actions such as 
wounded, killed, or missing in action, or transfers, could be 
obtained from the National Archives and Records 
Administration, but relevant unit designations at the company 
and battalions are required for such inquiries.  

The original version of 38 C.F.R. § 3.304(f), effective May 
19, 1993, provided that service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or was awarded the Purple Heart, 
Combat Infantryman's Badge, or similar combat citation would 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).  The Board notes that the record is 
devoid of evidence that the claimant served in combat against 
the enemy while in the Republic of Vietnam, and he has not 
credibly asserted that he did so.  In the instant appeal, the 
claimant was not awarded any combat awards or decorations, or 
the Purple Heart, Combat Infantryman's Badge, or similar 
combat citation.

Effective March 7, 1997, the provisions of 38 C.F.R. 
§ 3.304(f) were amended to provide the service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with [38 C.F.R. § 4.125(a) - i.e., a diagnosis in 
conformity with DSM-IV]; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. (Amended to 
reflect the holding of Cohen v. Brown, 10 Vet. App. 128 
(1997), effective March 7, 1997).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2000).  
Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d) (2002).   
The specific evidentiary standards and procedures in  
38 U.S.C.A. § 1154(b) only apply once combat service has been 
established.  In the absence of any definition of the phrase 
or its terms in any applicable statute or regulation, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy" requires that the veteran have personally taken part 
in a fight or encounter with a military foe or hostile unit 
of instrumentality.  The phrase would not apply to veterans 
who served in a general "combat area" or "combat zone" but 
did not themselves engage in combat with the 
enemy.  The issue must be resolved on a case-by-case basis, 
assessing the credibility, probative value, and relative 
weight of each relevant item of evidence.  VAOPGCPREC 12-99.  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. § 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993) the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. § 1154(b), 38 C.F.R § 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993). The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much. Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's MOS to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).  If combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, 
conditions, or hardships of such service."  Zarycki, 6 Vet. 
App. at 98.  While the claimant alleged at the time of his VA 
PTSD examination in February 1998 that his service in the 
Republic of Korea was very stressful because of receiving 
incoming mortar rounds every day, a review of the 
documentation obtained by the USASCRUR failed to verify that 
individuals in that unit received daily mortar attacks.  

The requirement of 3.304(f) for "'credible supporting 
evidence' means that 'the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor.'"  However, "credible supporting 
evidence" need not be service department evidence.  See 
Moreau, 9 Vet. App. at 395 (1996).  A non-combat veteran's 
claim must be denied if the preponderance of the evidence is 
against the claim.  By preponderance of the evidence is meant 
that the truth of the fact in controversy is "more likely 
than not."  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991).  Conversely, a combat veteran's claim cannot be 
denied unless there is "clear and convincing evidence" to 
the contrary as to the service incurrence or aggravation 
element. By "clear and convincing" is meant that there is a 
"reasonable certainty of the truth of the fact in 
controversy." See Vanerson v. West, 12 Vet. App. 254 (1999).  
Specifically, the Board finds that the alleged death of the 
claimant's houseboy was not a combat stressor; that the 
alleged placement of half-tracks between two mountains on a 
moonlit night was not a combat stressor; and that the death 
of another individual who drove over a land mine while he and 
the claimant were washing trucks at the river was not a 
combat stressor.  The Board is also mindful that the 
claimant's inability to recall the name of his deceased 
friend, particularly as the VA PTSD examination in February 
1998 showed that his memory was intact.  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89 (1994). The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio, 9 Vet. App. at 166 
(1996).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  Moreau v. 
Brown, 9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

Evidence of the veteran's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service.  See, e.g., Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992).

The Court has held that a lay person, such as the claimant, 
is not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Ramey v. Brown, 9 Vet. App. 40 (1996);  Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Grottveit v. Brown,  5 Vet. 
App. 91, 93 (1993);  Espiritu v. Derwinski,  2 Vet. App. 492, 
495 (1992).  If such testimony is not competent, it cannot be 
probative.  A claimant's statements as to nexus are entitled 
to no probative weight.  Layno v. Brown, 6 Vet. App. 465 
(1994).  The Court has held, however, that a veteran's 
statements are competent as to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown,  7 Vet. 
App. 379, 384 (1995);  Falzone v. Brown,  8 Vet. App. 398, 
405 (1995).  

The Board must account for the evidence that it finds 
persuasive or unpersuasive and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  This is critically 
important in a claim for service connection as frequently 
there is medical evidence in the form of a nexus opinion both 
for and against the claim.  And it is not error for the Board 
to favor one competent medical expert over another when the 
Board gives an adequate statement of reasons and bases.  
Owens v. Brown, 7 Vet. App. 429, 432-3 (1995). 

Whether a claimant was exposed to a stressor in service is a 
factual determination and VA adjudicators are not bound to 
accept such lay statements simply because treating medical 
providers did so, citing Cohen v. Brown, 10 Vet. App. 128 
(1997; Moreau v. Brown, 9 Vet. App. 389 (1996); Wood v. 
Derwinski, 1 Vet. App. 190(1991) (affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  In Cohen, supra, 
the Court stressed the need for the examining physician to 
link the diagnosis of PTSD to specific stressor events, as 
opposed to generalized attribution to military service.  See 
38 C.F.R. § 3.304(f) (2003).

In assessing such evidence, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  In some cases, the 
physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor. 
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more probative than the other.  

In this particular case, the evidence and information 
obtained through the offices of the USASCRUR did not support 
the claimant's contentions that he served in combat while in 
the Republic of Korea.  Rather, he was assigned to the 82nd 
Anti-Aircraft Artillery Battalion, except for a period of 
approximately 65 days, commencing August 25, 1953, during 
which he was temporarily assigned to the 933rd Anti-Aircraft 
Artillery Battalion (Mobile) near Inchon for further 
training.  During that assignment, the primary mission of 
that unit appeared to be to provide support for various 
Infantry units in their area

The record shows that the claimant did not earn any combat 
awards or decorations for valor; that he did not receive the 
Purple Heart medal; and that he was not a Prisoner of War.  
He has submitted a lay statement from a former service 
comrade which asserts that the claimant was initially 
assigned to a half-track, but was subsequently assigned to be 
a platoon truck driver, and was still doing so when the 
former service comrade rotated home.  The record is devoid of 
evidence that the claimant served in combat during his period 
of active service.  

The record is likewise devoid of any evidence of a 
psychiatric disability in the claimant between the time of 
service separation and his VA PTSD examination conducted in 
February 1998.  The Board notes that the VA examiner 
evidently assumed that the stressor stories advanced by the 
claimant during that examination were true, despite the fact 
that the claims folder was devoid of any indication of 
treatment or findings of PTSD or other psychiatric disorder 
in the claimant at the time of that examination.  The 
claimant reported no prior psychiatric treatment or 
hospitalizations, and was further unable to provide any 
identifying information about his friend who was allegedly 
killed by a land mine.  

The Board further notes that the claimant has repeatedly been 
asked by RO letters to provide a stressor statement which 
includes sufficient detail to enable the USASCRUR to verify 
the claimed stressors, most recently by RO letter of April 
22, 2002.  In his response, the claimant asserted that he 
served in the Republic of Korea from June 1952 to October 
1953; and that on the first day of his arrival with his unit, 
he saw his "Vietnamese" houseboy killed in a mortar attack.  
According to dovcuments in the claims folder, the claimant 
did not enter the military until November 21, 1952.  Based on 
this evidence, the record supports a conclusion that the 
assertion that he served in Korea from June 1952 to October 
1953 is simply incorrect.  Further, the Board regards the 
claimant's assertion that he saw his "Vietnamese" houseboy 
killed by a direct hit with a mortar shell on the first day 
of his arrival in his unit is without merit.  There is no 
evidence to support the contention that the claimant and 
others were required to place half-tracks between two 
mountains in full moonlight while 7 Chinese Divisions were 
reputedly in the area.  Neither is there any competent 
documentation of the claimant's friend being blown up by a 
land mine.  Nevertheless, the occurrence of those stressors 
were uncritically accepted by the VA's examining psychiatrist 
in February 1998 and subsequently.  The passage of time and 
very extensive development has produced no proof that those 
alleged stressors actually occurred.  

In addition, the claimant and his representative were 
specifically informed at the time of the initial denial of 
his claim in October 1998 that proof of a verifiable stressor 
was lacking; that he had no medals denoting combat service; 
and that he needed to provide information of stressors or 
stressful situations on order to ask for verification from 
the USASCRUR. 

The duty to assist is not a one-way street.  If a veteran 
wishes help in developing a claim, he or she cannot passively 
wait for it in those circumstances where he or she may or 
should have evidence that is essential in obtaining putative 
evidence.  Wamhoff v. Brown,  8 Vet. App. 517, 522 (1996);  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); reconsidered, 
1 Vet. App. 406 (1991).  Further, the Federal Circuit Court 
has held that the general rule is that where evidence to 
prove a fact is peculiarly within the knowledge and 
competence of one of the parties, fairness requires that 
party to bear the burden of coming forward.  Jensen v. Brown, 
19 F.3d.1413 (Fed. Cir. 1994).  

The only diagnoses of PTSD contained in the record are based 
upon unverified stressors alleged by the claimant, which are 
devoid of any substantiation in the record.  As noted above, 
in order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. § 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).  In the instant appeal, there 
is no credible supporting evidence that the claimed in-
service stressors actually occurred.

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for PTSD is 
not warranted.  Accordingly, the claim for service connection 
for PTSD is denied.  


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



